



EXHIBIT 10.1


cbalogoa10.jpg [cbalogoa10.jpg]
  


March 25, 2019


Christine Perich
402 Wood Street
Fort Collins, CO 80524
Re:    Employment Agreement
Dear Christine:
This letter constitutes your Employment Agreement (this "Agreement") with Craft
Brew Alliance, Inc. (the “Company”), effective April 1, 2019 (the "Effective
Date"). You and the Company are collectively referred to in this Agreement as
"the Parties" (or individually as a "Party"). This Agreement sets forth the
terms and conditions of your employment with the Company as its Chief Financial
and Strategy Officer, Executive Vice President, and Treasurer as of the
Effective Date. Capitalized terms not otherwise defined in the body of this
Agreement have the meanings set forth on Exhibit A.
1.Term
The term of this Agreement shall be 21 months, beginning the Effective Date
through December 31, 2020 (the "Contract Term"), subject to Section 3 of this
Agreement. In the event of a termination by either Party without Cause or Good
Reason on or before the end of the Contract Term, the terminating Party shall
provide the other Party with at least 30 days' written notice of termination.
2.Compensation and Benefits


2.1    Base Compensation
As of the Effective Date, your base salary rate for the Contract Term is
$290,000.
2.2    Short-Term Incentive Compensation
You will be eligible for short-term incentive ("STI") compensation under the
Company's Annual Cash Incentive Plan. Your total STI target amount for the nine
months ending December 31, 2019, is $141,375 (65% of base salary rate prorated
for nine months). The payout of the STI award will be based on the achievement
of corporate performance goals previously established by the Company’s
Compensation Committee (“the Committee”) for STI awards for fiscal 2019 (70% of
the total), as well as on individual performance goals (“MBOs”) approved by the
Committee (30% of the total), with the level of achievement of such goals
determined by the Committee by March 15, 2020. Payment of the resulting STI cash
incentive amount will be made no later than March 31, 2020, provided that you
remain employed through that date. Similarly, your total STI target amount for
fiscal 2020 will be 65% of your base salary rate approved by the Committee for
2020. Incentive compensation payable based on achievement of your fiscal 2020
STI performance goals will be paid no later than March 15, 2021, provided that
you remain employed through the end of the Contract Term.
2.3    Long-Term Incentive Compensation
You will also be eligible to participate in the Company's 2014 Stock Incentive
Plan (or its successor), with awards to be evidenced by award agreements
substantially in the applicable form previously approved by the Committee, as
follows:
(a)Effective April 1, 2019, you will receive three awards of restricted stock
units (“RSUs”). The first award of RSUs will be for a number of shares with a
value equal to $16,312.50, based on the closing price of





--------------------------------------------------------------------------------





the Company’s common stock on February 21, 2019, and vesting on March 31, 2020.
The second award will be for a number of shares with a value equal to $43,500,
based on the closing price of the Company’s common stock on February 21, 2019,
and vesting on December 31, 2020. The third award will be for a number of shares
with a value equal to $65,250, based on the closing price of the Company’s
common stock on February 21, 2019, and vesting on March 31, 2022.
(b)Also effective on April 1, 2019, you will receive three awards of performance
shares (“PSUs”), as follows:
(i)The first award of PSUs will be for a number of shares with a value of
$50,750, based on the closing price of the Company’s common stock on February
21, 2019, and tied to the performance goals and with the terms established by
the Committee for performance share awards granted in 2017. To the extent
vested, the first award of PSUs will be settled no later than April 30, 2020,
provided that you remain employed through that date.
(ii)The second award of PSUs will be for a number of shares with a value of
$101,500, based on the closing price of the Company’s common stock on February
21, 2019, and tied to the performance goals and with the terms established by
the Committee for performance share awards granted in 2018. To the extent
vested, the second award of PSUs will be settled no later than March 15, 2021,
provided that you remain employed through the end of the Contract Term.


(iii)The third award of PSUs will be for a number of shares with a value of
$152,250, based on the closing price of the Company’s common stock on February
21, 2019, and tied to the performance goals and with the terms established by
the Committee for performance share awards granted in 2019. To the extent
vested, the third award of PSUs will be settled no later than April 30, 2022,
provided that you remain employed through that date.
(c)In the first quarter of 2020, you will receive similar awards of RSUs and
PSUs with a total value on the grant date equal to 75% of your base salary
approved by the Committee for 2020.


2.4    Employee Benefits
You are eligible to participate in employee benefit programs made available to
the Company's executive officers. You will receive paid time off consistent with
the policies for executive officers of the Company.
2.5    Payroll Deductions and Tax Withholding
All compensation payable pursuant to this Agreement, whether in cash, shares of
the Company’s common stock, or other property, will be subject to required tax
withholdings and other payroll deductions.
3.Termination & Severance


3.1    Termination During Contract Term
Except as provided in Section 3.2, in the event that (a) the Company terminates
your employment effective on a date prior to or as of the end of the Contract
Term for any reason other than Cause or (b) you terminate your employment prior
to or as of the end of the Contract Term due to Good Reason, the Company will
continue to pay you your then current base salary for 12 months from your
termination date (the "Severance Period"). The severance payments under this
paragraph shall not exceed two times the lesser of (y) the sum of your
annualized compensation based upon your base salary rate in the year preceding
the year in which your employment is terminated (adjusted for any increase
during that year that was expected to continue indefinitely if your employment
had not terminated) and (z) the applicable dollar limit under Section 401(a)(17)
of the Internal Revenue Code of 1986, as amended (the "Code"), for the calendar
year in which your employment is terminated.
In addition, if you become entitled to severance pay under the first paragraph
of this Section 3.1, the Company will also make a lump sum payment to you within
45 days of your termination of employment in an amount equal to the amount
necessary to pay your COBRA premiums for continuation of group health insurance
coverage during the Severance Period based on such premiums in effect on the
date of your termination.
3.2    Termination in Connection with a Change in Control Event.
In the event that (a) the Company experiences a Change in Control Event and
(b) either (i) the Company terminates your employment effective on a date prior
to the first anniversary of the Change in Control Event for any reason other
than Cause or (ii) you terminate your employment prior to the first anniversary
of the Change in Control Event due to Good Reason, and (c) in the case of a
Change in Control Event described in Paragraph (c) of the definition of Change
in Control Event, you represent and warrant that, as of the termination of your
employment, you have not entered into any understanding or arrangement with the
acquiring individual or entity regarding future employment, the Company will (A)
make





--------------------------------------------------------------------------------





a lump sum payment to you within 45 days of the termination of your employment
equal to the sum of: (1) your then current monthly base salary multiplied by 18;
(2) an amount equal to the amount necessary to pay your COBRA premiums for
continuation of group health insurance coverage for 18 months based on such
premiums in effect on the date of your termination; and (3) your full target STI
bonus amount for the year in which your termination of employment occurs and (B)
effective immediately prior to your termination of employment: (x) fully vest
all Restricted Stock Units; (y) fully vest and cause to become immediately
exercisable all outstanding stock options granted to you prior to the Change in
Control Event; and (z) pay out, within 45 days following your termination of
employment, any applicable outstanding Performance Share Award based, as
determined in the reasonable discretion of the Compensation Committee, on the
pro rata portion of the performance period that has lapsed and the extent to
which progress towards the applicable performance goals has been achieved;
provided, however, that each outstanding Performance Share Award shall be
treated as earned and vested at no less than 33% of the target amount. The
payments and benefits under this Section 3.2 are in lieu of the benefits under
Section 3.1, and in no event will you be paid benefits under both Sections 3.1
and 3.2.
Notwithstanding the foregoing, in the event that (A) the Company experiences a
Change in Control Event described in Paragraph (c) of the definition of Change
in Control Event and (B) prior to the date of payment under this Section 3.2 you
accept a position with the acquirer of the Company's assets, which in any other
Change in Control Event would not justify a termination for Good Reason under
clause (b)(ii) of the preceding paragraph, all benefits under Sections 3.1 and
3.2 will be forfeited.
The Parties agree and acknowledge that their intent is that none of the benefits
payable under this Section 3.2 shall constitute an "excess parachute payment"
under Section 280G of the Code that would give rise to an excise tax under
Section 4999 of the Code or a loss of deduction under Section 280G of the Code.
To give effect to that intent, and notwithstanding any other provision of this
Agreement to the contrary, the Parties specifically agree that the aggregate
amount of the benefits payable to you or for your benefit that constitute
"parachute payments" within the meaning of Section 280G(b)(2) of the Code, under
this Agreement or any other agreement or arrangement between you and the
Company, shall not exceed 2.99 multiplied by your "base amount," as defined in
Section 280G(b)(3) of the Code (the "Maximum Benefit Amount"). The Company shall
make all calculations and determinations under this Section 3.2 (including
application and interpretation of the Code and related regulatory,
administrative and judicial authorities) in good faith, which calculations and
determinations shall be binding on you absent manifest error. The Company shall
provide you with a reasonable opportunity to review and comment on the Company's
calculations. If at any time it is determined that the amount paid to you or for
your benefit pursuant to this Agreement or any other agreement or arrangement
between you and the Company exceeded the Maximum Benefit Amount, you shall
immediately repay the excess to the Company, together with interest from the
date of original payment to you at the discount rate applicable under
Section 280G(d)(4) of the Code.
3.3    Termination at End of Contract Term
At least 60 days prior to expiration of the Contract Term, the parties will meet
and discuss whether to continue this Agreement in some form. If the parties have
not negotiated a replacement agreement or renewal of this Agreement at
expiration of the Contract Term, this Agreement shall terminate (except with
respect to any obligations that expressly extend beyond termination, including
but not limited to the obligations set forth in Sections 3.1 and 3.2, above).
3.4    Release of Claims
The Company will require you to execute an appropriate general release of all
claims that you may have relating to your employment with the Company and
termination of your employment as a condition to your receipt of any severance
payments or other benefits under this Agreement other than those required by law
or provided to employees generally. If such general release of claims is not
executed within 30 days following the date your employment with the Company is
terminated, all severance payments and other benefits payable after such 30‑day
period will be forfeited, and you agree to repay any severance payments, and the
value of other benefits, paid to you during such period.
4.Nonsolicitation and Confidentiality
You agree to execute and deliver the Employee Confidentiality/Proprietary
Information Agreement attached hereto as Exhibit B prior to the Effective Date.
5.Signing and Retention Bonuses
On the Effective Date, you will receive a cash signing bonus of $37,700, plus a
one-time award of unrestricted shares of the Company’s Common Stock with a value
equal to $65,250, based upon the per share closing price of the Common Stock on
the Effective Date. In addition, if you remain employed with the Company under
this Agreement through March 31, 2020, you will be entitled to a one-time,
lump-sum cash retention bonus on that date equal to 65% of the total STI award
paid to you under the Company’s Annual Cash Incentive Plan for 2019; provided
that such payment will not be





--------------------------------------------------------------------------------





more than $91,894 or less than $56,550 (“Retention Bonus”). If you fail, for any
reason, to remain employed with the Company through March 31, 2020, you will not
be entitled to the Retention Bonus.
6.Code Section 409A
For purposes of this Agreement, a termination of your employment will be deemed
to occur only when or if there has been a "separation from service" as such term
is defined in Treasury Regulation Section 1.409A-1(h). The severance payments
and other benefits under this Agreement are intended to be exempt from the
requirements of Section 409A of the Code by reason of all payments under this
Agreement being either "short-term deferrals" within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) or separation pay due to involuntary
separation from service under Treasury Regulation Section 1.409A-1(b)(9)(iii).
All provisions of this Agreement shall be interpreted in a manner consistent
with preserving these exemptions.
7.Severability
In the event that a court of competent jurisdiction determines that a provision
of this Agreement is unenforceable or not fully enforceable, the Parties agree
that this Agreement is severable and should be enforced to the full extent
allowed by law to best effectuate the intentions of the Parties.
8.Code of Conduct
By your signature below, you agree to comply with the Company's Code of Conduct
and Ethics as in effect from time to time, and to be subject to the Company's
policies and procedures in effect from time to time for senior executives of the
Company.
9.Indemnification
As an officer of the Company, you will be covered by the indemnification
obligations to officers of the Company under the Company’s Articles of
Incorporation and by the Company’s liability insurance policy covering directors
and officers.
We look forward to having you as a member of our team for years to come.
Sincerely,
/s/Andrew J Thomas
Andrew J. Thomas
Chief Executive Officer
Acknowledged and Agreed:
/s/ Christine Perich                     Date: March 26, 2019
Christine Perich


Attachments:     Exhibit A (Definitions)
Exhibit B (Employee Confidentiality/Proprietary Information Agreement)


 






















    







--------------------------------------------------------------------------------





EXHIBIT A
Definitions
1.    "Cause" shall mean that (a) you have engaged in conduct which has
substantially and adversely impaired the interests of the Company, or would be
likely to do so if you were to remain employed by the Company; (b) you have
engaged in fraud, dishonesty or self-dealing relating to or arising out of your
employment with the Company; (c) you have violated any criminal law relating to
your employment or to the Company; (d) you have engaged in conduct which
constitutes a material violation of a significant Company policy or the
Company's Code of Conduct and Ethics as in effect from time to time, including,
without limitation, violation of policies relating to discrimination,
harassment, use of drugs and alcohol and workplace violence; or (e) you have
repeatedly refused to obey lawful directions of the Board. Any notice of
termination for Cause pursuant to subsections (d) or (e) shall be made in
writing, which notice shall set forth in detail all acts or omissions upon which
the Company is relying for such termination and which shall provide you at least
thirty days to cure same.
2.    "Change in Control Event" shall mean the occurrence of any of the
following events:
(a)    Any one person or entity, or more than one person or entity acting as a
group (as defined in Treasury Regulation Section 1.409A-3), acquires ownership
of stock of the Company that, together with stock previously held by the
acquirer, constitutes more than 50 percent of the total fair market value or
total voting power of the Company's stock. If any one person or entity, or more
than one person or entity acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the Company's
stock, the acquisition of additional stock by the same person or entity or
persons or entities acting as a group does not cause a Change in Control Event.
An increase in the percentage of stock owned by any one person or entity, or
persons or entities acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property, is treated as an
acquisition of stock; or
(b)    A majority of the members of the Board is replaced during any 12‑month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of appointment or election; or
(c)    Any one person or entity, or more than one person or entity acting as a
group, acquires (or has acquired during the 12‑month period ending on the date
of the most recent acquisition by that person or entity or persons or entities
acting as a group) assets from the Company that have a total gross fair market
value equal to at least 75 percent of the total gross fair market value of all
the Company's assets immediately prior to the acquisition or acquisitions. Gross
fair market value means the value of the Company's assets, or the value of the
assets being disposed of, without regard to any liabilities associated with
these assets.
In determining whether a Change in Control Event has occurred, the attribution
rules under Section 318 of the Code will apply to determine stock ownership. The
stock underlying a vested option is treated as owned by the individual who holds
the vested option, and the stock underlying an unvested option is not treated as
owned by the individual who holds the unvested option.
3.    "Good Reason" shall mean the occurrence of one or more of the following
events without your consent: (a) a material reduction in your base compensation;
(b) a material reduction in your authority, duties, or responsibilities as the
Company's Chief Financial and Strategy Officer; (c) a material reduction in the
authority, duties, or responsibilities of the person or persons to whom you
report (including, if applicable, a requirement that you report to a Company
officer or employee instead of reporting directly to the Board); (d) the failure
of any successor of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place; or (e) a material
breach of this Agreement by the Company; provided, however, that "Good Reason"
shall only be deemed to have occurred if: (i) within 90 days after the initial
existence of the circumstances constituting "Good Reason," you provide the
Company with a written notice describing such circumstances; (ii) the Company
fails to cure the circumstances within 30 days after the Company receives your
notice; and (iii) you terminate your employment with the Company within 90 days
of the date of your notice.











--------------------------------------------------------------------------------





Exhibit B
Employee Noncompetition and Nonsolicitation Agreement
In consideration of and as a condition of the granting of employment with Craft
Brew Alliance, Inc. ("Company"), Employee agrees as follows:


1.Covenant Not To Hire Or Solicit Other Employees. Subject to applicable state
law requirements, Employee will not during Employee's employment and for a
period of two (2) years after termination of Employee's employment employ in any
business competitive with or otherwise similar to that of Company's any current
employee of Company or any employee of Company whose employment with Company
terminated within the previous thirty
(30) days, nor will Employee otherwise solicit or induce or attempt to solicit
or induce any current employee of Company to terminate his or her employment
with Company for any reason.


2.Confidentiality. Employee agrees, both during Employee's employment and after
termination of Employee's employment, to protect and preserve as confidential
and to not disclose to any person or entity or use any and all Confidential
Information, as defined below, acquired during Employee's employment with
Company. "Confidential Information" is defined as: financial information related
to the operation of Company's business; all formulas, recipes, and procedures
relating to the brewing of Company's beer, ales, and malt beverage products and
all information related to such brewing; Company's unique marketing plans; and
the preferences of Company's customers, but does not include information
considered part of the public domain.


3.No Violation of Other Obligations. Employee certifies that working for Company
does not violate any contractual obligations Employee owes to any third party.
Employee agrees to not disclose to Company or use during Employee's employment
any trade secrets or other confidential information of any third party without
that party's consent. Employee acknowledges that Company wishes Employee to
abide strictly by the terms of valid and enforceable obligations Employee has to
prior employers. Employee agrees to inform Employee's manager/supervisor
whenever Employee believes a task Employee is to perform for Company could
jeopardize Employee's ability to abide by those obligations.




4.Company Materials. All notes, files, data, disks, tapes, reference items,
sketches, drawings, memoranda, records, and other materials in whatever form in
any way relating to any of the information referred to in paragraph 2 above or
otherwise to Company's business shall belong exclusively to Company. Employee
agrees to immediately turn over to Company, without retaining any copies, all
such materials in Employee's possession or under Employee's control at any time
at the request of Company or, in any event, upon the termination of Employee's
employment with Company for any reason.


5.Work Made For Hire. All creative work, including but not limited to computer
programs or models, templates, marketing plans, designs, graphics, techniques,
processes, documentation, formulae, products, and technical information prepared
or originated by Employee for Company at any time during Employee's employment
with Company, constitutes work made for hire. All rights to this work, as well
as enhancements and modifications to it, are owned by Company; and, in any
event, Employee hereby assigns to Company all rights, title, and interest
whether by way of copyright, trade secret, or otherwise, in all such work,
whether or not subject to protection by copyright laws or other intellectual
property laws. Employee shall take all actions reasonably requested by Company
to vest ownership of such creative work in Company and to permit Company to
obtain copyright, trademark, patent, or similar protection in its name.


6.Accounting for Profits. If Employee violates any of the provisions of this
Agreement, Company shall be entitled to an accounting and repayment of all
profits, compensation, royalties, commissions, remunerations or benefits which
Employee directly or indirectly shall have realized or may realize relating to,
growing out of, or in connection with any such violation. Such remedy shall be
in addition to and not in lieu of any injunctive relief or other rights or
remedies to which Company is or may be entitled at law or in equity or otherwise
under this Agreement.


7.Injunctive Relief. Employee understands and agrees that Company shall suffer
irreparable harm in the event that Employee breaches any the provisions of this
Agreement and that monetary damages shall be inadequate to fully compensate
Company for such breach. Accordingly, Employee agrees that, in the event of a
breach or threatened breach by Employee of any of the provisions of this
Agreement, Company, in addition to and not in lieu of any other rights, remedies
or damages available to Company at law or in equity, shall be entitled to a
temporary restraining order, preliminary injunction and permanent injunction in
order to prevent or restrain any such breach or threatened breach by Employee,
or by any or all of





--------------------------------------------------------------------------------





Employee's partners, co-venturers, employers, employees, servants, agents,
representatives, and any and all persons directly or indirectly acting for, on
behalf of or with Employee.


8.Remedies in General. If Employee fails to abide by this Agreement or any
provision of it, Company will be entitled to specific performance, including
immediate issuance of a temporary restraining order or preliminary injunction
enforcing this Agreement, and to judgment for damages caused by Employee's
breach, and to any other remedies provided by applicable law. Subsequent
employers shall have this covenant disclosed to them either by Employee or by
Company at the discretion of Company. The provisions of this Agreement are in
addition to and not in lieu of any rights or obligations of Company or Employee
under any applicable statute, regulation, or common law.


9.Attorney Fees. In the event this Agreement is placed in the hands of any
attorney or in any action at law or in equity, administrative proceeding, or
arbitration instituted to enforce or interpret the terms of this Agreement,
including proceedings before any bankruptcy court of the United States, the
prevailing party shall be entitled to recover from the other party reasonable
attorneys fees, costs, and necessary disbursements at trial and on any appeal
there from, in addition to any other relief to which such party may be entitled.


10.Severability. If any provision, or portion thereof, in this Agreement is
invalid or legally unenforceable, it shall be enforced to the extent possible,
and all other provisions hereof shall remain in full force and effect.


11.Waiver. The waiver by either the Company or Employee of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party and shall in no way affect the enforcement of
all the other provisions of this Agreement.


12.
Survival. The terms of this Agreement survive the termination of Employee's
employment.






























